       Case 2:20-cv-06287-CSMW Document 15 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RETO ASMIS                                       :      CIVIL ACTION
                                                 :
              v.                                 :
                                                 :
PHILADELPHIA TRUCK LINES, INC., et al.           :      NO. 20-6287

                                         ORDER

       AND NOW, this 13th day of April, 2021, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint (Document No. 7), Plaintiff’s Response in Opposition

thereto (Document No. 9), Defendants’ Response in Support of their Motion to Dismiss

(Document No. 10) and, as explained in the Court’s Memorandum Opinion of today, it is hereby

ORDERED that the Motion is GRANTED. It is further ORDERED that Counts I, II and III of

the Amended Complaint are DISMISSED, with prejudice.

IT IS SO ORDERED.

                                          BY THE COURT:



                                             /s/ Carol Sandra Moore Wells
                                          CAROL SANDRA MOORE WELLS
                                          United States Magistrate Judge
